Citation Nr: 0317067	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  96-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for chronic lumbosacral strain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a stomach disorder, post-operative appendectomy 
and laparotomy.

3.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right third metacarpal (third 
finger).

4.  Entitlement to an initial compensable evaluation for 
right ankle arthralgia.

5.  Entitlement to an initial compensable evaluation for 
temporomandibular joint syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The veteran's April 1996 Notice of Disagreement also 
addressed the issue of entitlement to a higher initial 
evaluation for a fracture of the coccyx.  In his May 1996 
Substantive Appeal, however, the veteran indicated that he 
was not further pursuing a claim as to this issue.


REMAND

In this case, the veteran has not been afforded a VA 
examination in conjunction with his claims since February 
2000.  As the findings from this examination are well over 
three years old and may not present a contemporaneous 
disability picture, a new examination is "necessary" under 
38 U.S.C.A. § 5103A(d) (West 2002).

The Board also notes that several applicable diagnostic codes 
have recently been substantially revised.  In a February 2003 
Supplemental Statement of the Case, the veteran was notified 
of changes to 38 C.F.R. § 4.118, concerning skin disorders, 
with regard to the claim of entitlement to an increased 
evaluation for a stomach disorder.  The Board also notes that 
revisions were recently made to the provisions concerning the 
digits of the hands (Diagnostic Codes 5216-5230) and 
intervertebral disc syndrome (Diagnostic Code 5293).  See 67 
Fed Reg. 48784-48787 (July 26, 2002); 67 Fed. Reg. 54345-
54349 (August 22, 2002).  The veteran, however, has not been 
notified as to these changes.  As such, the RO should notify 
him of all of these regulatory changes, and his claims should 
be readjudicated under such revisions.

Additionally, the Board notes that the veteran's service-
connected stomach disorder has been evaluated under both skin 
rating criteria and digestive system rating criteria.  This 
raises the question of whether separate evaluations should be 
assigned for a stomach disorder and for a stomach-area scar.  
The RO should address this matter before further action by 
the Board.

Accordingly, this case is REMANDED back to the RO for the 
following action:

1.  In a letter, the RO should inform the 
veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claims, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should then afford the veteran 
a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of his service-connected 
disabilities.  The examiner should be 
provided with the claims file and must 
review the entire claims file in 
conjunction with the examination.  

With regard to the veteran's chronic 
lumbosacral strain, the examiner should 
obtain x-rays and note whether:  (1) the 
veteran has intervertebral disc syndrome 
of the lumbosacral spine, and (2) whether 
such intervertebral disc syndrome, if 
found, is etiologically related to the 
service-connected lumbosacral strain.  
The examination should include range of 
motion testing of the lumbosacral spine 
and a discussion of the degree of any 
painful motion or functional loss due to 
pain.  If intervertebral disc syndrome is 
found, the examiner should comment on the 
frequency and length of episodes of this 
disease and any neurological effects 
found in the extremities.

With regard to the veteran's stomach 
disorder, the examiner should comment on 
the nature and extent of any current 
gastrointestinal symptomatology and also 
describe any symptoms relating to an 
abdominal scar. 

With regard to the veteran's fracture of 
the right third metacarpal and right 
ankle arthralgia, the examiner should 
perform range of motion testing and 
comment as to the extent of any current 
painful motion or functional loss due to 
pain.

With regard to the veteran's 
temporomandibular joint syndrome, the 
examiner should provide measurements of 
the interincisional range and range of 
lateral excursion of temporomandibular 
articulation.

The Board recognizes that the 
disabilities addressed in this appeal 
concern distinct anatomical areas and 
leaves it to the discretion of the RO as 
to whether multiple examinations are 
necessitated.  Regardless of the manner 
in which the examination(s) is/are 
administrated, all examination studies 
requested in this REMAND must be 
accomplished, and all opinions and 
conclusions expressed must be supported 
by a complete rationale in (a) 
typewritten report(s).

3.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims of entitlement to higher initial 
evaluations for chronic lumbosacral 
strain, a stomach disorder, residuals of 
a fracture of the right third metacarpal, 
right ankle arthralgia, and 
temporomandibular joint syndrome.  With 
this readjudication, the RO must also 
consider the question of whether separate 
evaluations are warranted for a 
gastrointestinal disorder of the stomach 
and a scar in the stomach region.  The 
veteran must be fully notified of the 
recently revised provisions of 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5216-5230 and 
5293.  If the determination of any of 
these claims remains less than fully 
favorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide the veteran a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of the claims in this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



